DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 3, 6-14, 16, 17, 20 and 22-33 is/are objected to because of the following informalities:  
In claim 1, lines 11-12, the recitation “the second cut line” should read –the at least one second cut line--.
In claim 1, line 12, the recitation “the first cut line” should read –the at least one first cut line--.
In claim 3, line 2, the recitation “the first cut line” should read –the at least one first cut line--.
In claims 6-9 and 13, all recitations of “the adhesive patches” should read –the two adhesive patches--.
In claim 6, line 2, the recitation “between them” should read –between [[them]]the two adhesive patches--.
In claim 8, line 2, the recitation “the side” should read –[[the]]a side--.
In claim 8, line 2, the recitation “the second cut line” should read –the at least one second cut line--.
In claim 8, line 3, the recitation “the first cut line” should read –the at least one first cut line--.
In claim 10, line 1, the recitation “the distance” should read –[[the]]a distance--.
In claim 10, line 3, the recitation “the distance” should read –[[the]]a distance--.
In claim 11, line 2, the recitation “the horizontal centerline” should read –[[the]]a horizontal centerline--.
In claim 12, line 2, the recitation “the horizontal centerline” should read –[[the]]a horizontal centerline--.
In claim 13, lines 2 and 3, both recitations of “the first and second cut lines” should read –the at least one first and at least one second cut lines--.
In claim 14, line 2, the recitation “the dimension” should read –[[the]]a dimension--.
In claim 16, lines 1-2, the recitation “the first film comprises the exterior layer of the package and the second film comprises the interior film of the package” should read --the first film comprises [[the]]an exterior layer of the flexible package and the second film comprises [[the]]an interior film of the flexible package--.
In claim 17, line 1, the recitation “the patch of adhesive” should read –the one patch of adhesive--.
In claim 20, line 6, the recitation “the layers” should read –the first and second film layers--.
In claim 20, line 9, the recitation “the adhesive” should read –the permanent adhesive--.
In claim 20, line 13, the recitation “the first and second cut lines” should read –the at least one first and at least one second cut lines--.
In claim 20, line 16, the recitation “a package” should read –a flexible package--.
In claim 22, line 1, the recitation “the distance” should read –[[the]]a distance--.
In claim 22, line 3, the recitation “the distance” should read –[[the]]a distance--.
In claim 23, line 2, the recitation “the horizontal centerline” should read –[[the]]a horizontal centerline--.
In claim 24, line 2, the recitation “the horizontal centerline” should read –[[the]]a horizontal centerline--.
In claim 25, lines 2-3, the recitation “the first and second cut lines and between the vertical disposition of the first and second cut lines” should read –the at least one first and at least one second cut lines and between [[the]]a vertical disposition of the at least one first and at least one second cut lines--.
In claim 26, line 2, the recitation “the dimension” should read –[[the]]a dimension--.
In claim 27, line 1, the recitation “the dimension” should read –[[the]]a dimension--.
In claim 28, line 7, the recitation “the layers” should read –the first and second film layers--.
In claim 28, line 7, the recitation “the adhesive” should read –the permanent adhesive--.
In claim 28, lines 8-9, the recitation “the adhesive patches” should read –the two adhesive patches--.
In claim 28, line 9, the recitation “the size and configuration” should read –[[the]]a size and configuration--.
In claim 28, lines 9-10, the recitation “the adhesive patches” should read –the two adhesive patches--.
In claim 28, line 10, the recitation “the desired opening pressure for the valve” should read –[[the]]a desired opening pressure for the one-way valve--.
In claim 28, line 11, the recitation “the adhesive” should read –the permanent adhesive--.
In claim 28, line 15, the recitation “the first and second cut lines” should read –the at least one first and at least one second cut lines--.
In claim 28, line 18, the recitation “a package” should read –a flexible package--.
In claim 29, line 2, the recitation “as the adhesive patches if a higher” should read –as the two adhesive patches, if a higher--.
In claim 30, line 2, the recitation “as the adhesive patches if a lower” should read –as the two adhesive patches, if a lower--.
In claim 31, line 1, the recitation “the desired opening pressure” should read –[[the]]a desired opening pressure--.
In claim 31, lines 2 and 3, both recitations of “the adhesive patches” should read –the two adhesive patches--.
In claim 32, line 1, the recitation “the desired opening pressure” should read –[[the]]a desired opening pressure--.
In claim 32, lines 2 and 3, both recitations of “the adhesive patches” should read –the two adhesive patches--.
In claim 33, line 1, the recitation “the desired opening pressure” should read –[[the]]a desired opening pressure--.
In claim 33, lines 2 and 3, both recitations of “the adhesive patches” should read –the two adhesive patches--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the permanent adhesive" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the semi-circle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the elongated side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the elongated side which is closest to the second cut line is angled upwardly, wherein the upward angle is defined starting from an edge of the second elongated side at a perimeter of the valve area and moving toward an end of the adhesive area nearest the channel” in claim 9, lines 3-6, should read --“the second elongated side [[which]] is closest to the at least one second cut line and is angled upwardly, wherein the upward angle is defined starting from an edge of the second elongated side at a perimeter of the valve area and moving toward an end of the adhesive area nearest the channel--.
The term “about” in claim 12, line 1, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and disclosure fail to set forth the acceptable range of proximity to the value 20° covered by the limitation “about 20°”.
Claim 15 recites the limitation “the channel is between about 3/8 inch” in line 1.  The term “between” is typically used to establish a range or distance between two values or elements; however, the claim states one value, which is 3/8 inch, but the claim fails to state a second value through which the range is determined.
Claim 20 recites the limitation “the laminated film” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “laminating the first film layer to the second film layer using the adhesive” in claim 20, line 9, should read --laminating the first film layer to the second film layer using the permanent adhesive to form a laminated film--.
Claim 20 recites the limitation "the elongated side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the elongated side which is closest to the second cut line is angled upwardly, wherein the upward angle is defined starting from an edge of the second elongated side at a perimeter of the valve area and moving toward an end of the adhesive area nearest the channel” in claim 20, lines 3-6, should read --“the second elongated side [[which]] is closest to the at least one second cut line and is angled upwardly, wherein the upward angle is defined starting from an edge of the second elongated side at a perimeter of the valve area and moving toward an end of the adhesive area nearest the channel--.
Claim 22 recites the limitation “the edge” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 22 recites the limitation “the second elongated side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 25 recites the limitation “the adhesive patches” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the adhesive patches” in claim 25, line 1, should read –the at least one adhesive [[patches]]patch--.
Claim 26 recites the limitation “the patches of adhesive” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the patches of adhesive” in claim 26, line 2, should read –the at least one adhesive patch--.  
The term “about” in claim 27, line 1, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and disclosure fail to set forth the acceptable range of proximity to the value 3/8 inch covered by the limitation “about 3/8 inch”.
Claim 27 recites the limitation “the patches of adhesive” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the patches of adhesive” in claim 27, line 2, should read –the at least one adhesive patch--.  
Claim 28 recites the limitation “the laminated film” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “laminating the first film layer to the second film layer using the adhesive” in claim 28, line 11, should read --laminating the first film layer to the second film layer using the permanent adhesive to form a laminated film--.
The term “about” in claim 31, line 3, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and disclosure fail to set forth the acceptable range of proximity to the value 1/2 inch covered by the limitation “about 1/2 inch”.
The term “about” in claim 32, line 3, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and disclosure fail to set forth the acceptable range of proximity to the value 1/4 inch covered by the limitation “about 1/4 inch”.
The term “about” in claim 33, line 3, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and disclosure fail to set forth the acceptable range of proximity to the value 3/8 inch covered by the limitation “about 3/8 inch”.
Claims 2, 4-8, 10, 11, 13-14, 16-19, 21, 23, 24, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2015/0102030 (“Gardner”).
Regarding claim 1, Gardner discloses a one-way valve for a flexible package (200), the one way valve comprising: a first film layer (10) which comprises at least one first cut line (defining cut 22); a second film layer (20) which comprises at least one second cut line (defining openings 12), wherein the at least one second cut line is offset from the at least one first cut line (see configuration of cuts 12 and 24 in figs. 1-3b); an adhesive layer (outer periphery of adhesive 60; see paragraph [0032] and fig. 2b) disposed between the first and second film layer, wherein the first film layer, the second film layer, and the adhesive layer define a valve area (defined mainly by 14 and 16) in which the first film layer and the second film layer are not permanently adhered to each other, wherein the at least one second cut line fluidly connects an interior (via openings 12) of the flexible package to the valve area and the at least one first cut line fluidly connects the valve area to an ambient atmosphere surrounding the flexible package, wherein an adhesive pattern (62) is disposed within the valve area and creates a gas flow channel (channels 14) from the second cut line toward the first cut line; and an oil (see paragraph [0042]) occupying the portions of the valve area which are not adhered via the permanent adhesive.
Regarding claim 19, Gardner discloses the valve area (defined mainly by 14 and 16) has a closed shape (see fig. 2b).
Regarding claim 20, Gardner discloses a one-way valve for a flexible package, the one-way valve manufactured by a method comprising: providing a first film layer (20); providing a second film layer (10); pattern applying a permanent adhesive (outer periphery of adhesive 60; see paragraph [0032] and fig. 2b) to one of the first or second film layer to adhere the layers, define a valve area (defined mainly by 14 and 16) by avoiding applying the adhesive to the valve area, and define at least one adhesive patch (62) located within the valve area, wherein the at least one adhesive patch creates a gas flow channel (14); laminating the first film layer to the second film layer using the adhesive (see fig. 1); cutting at least one first cut line in the first film layer (cut line defining hole 24), within the valve area; cutting at least one second cut line (cut lines defining holes 12) in the second film layer, within the valve area, wherein the at least one second cut line is offset from the at least one first cut line and wherein the gas flow channel is disposed between the first and second cut lines; applying an oil (see paragraph [0042]) to the adhesive-free portions of the valve area, between the first and second film layers; and forming the laminated film into a package (200) wherein the at least one second cut line fluidly connects an interior of the flexible package to the valve area and the at least one first cut line fluidly connects the valve area to an ambient atmosphere surrounding the flexible package.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, as applied to claim 1, in view of US2017/0307091 (“Branyon”).
Regarding claim 2, Gardner discloses the at least one second cut line comprising a plurality of circular holes; however, Gardner does not disclose the at least one second cut line comprising a plurality of straight lines.
Branyon teaches (see figs. 6-8) that first (54, 64, 74) and second (52, 62 and 72) cut lines can be a plurality of straight lines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gardner by configuring the at least one first cut line and the at least one second cut line, each, to be a plurality of straight lines, as taught by Branyon, so as to have a valve, which opens and/or closes at the desired predetermined pressure(s).
Allowable Subject Matter
Claim(s) 3-18 and 21-33, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, as best understood, the closest prior art does not disclose or render obvious the one-way valve wherein the plurality of straight lines is disposed vertically beneath the semi-circle of the first cut line, in combination with the limitations of the base claim.
Claim 4 is allowable because it requires all the limitations of allowable claim 3.
Regarding claim 5, as best understood, the closest prior art does not disclose or render obvious the one-way valve wherein the adhesive pattern comprises two patches of adhesive, in combination with the limitations of the base claim.
Claims 6-15 are allowable because they require all the limitations of allowable claim 5.
Regarding claim 16, as best understood, the closest prior art does not disclose or render obvious the one-way valve, wherein the first film comprises the exterior layer of the package and the second film comprises the interior film of the package, in combination with the limitations of the base claim.
Regarding claim 17, as best understood, the closest prior art does not disclose or render obvious the one-way valve, wherein the adhesive pattern comprises one patch of adhesive which is surrounded, within the valve area, with an adhesive-free region, in combination with the limitations of the base claim.
Claim 18 is allowable because it requires all the limitations of allowable claim 17.
Regarding claim 21, as best understood, the closest prior art does not disclose or render obvious the method wherein the one-way valve comprises two adhesive patches which each comprise an elongated semi-ovular shape with a first elongated side and a second elongated side, in combination with the remainder limitations of the claim and base claim.
Regarding claim 22, as best understood, the closest prior art does not disclose or render obvious the method, wherein the distance between a vertical midpoint of the valve area and the edge of the second elongated side is approximately twice or exactly twice the distance between the vertical midpoint of the valve area and the first elongated side, in combination with the limitations of the base claim.
Claims 23 and 24 are allowable because they require all the limitations of allowable claim 21.
Regarding claim 25, as best understood, the closest prior art does not disclose or render obvious the method, wherein the adhesive patches are disposed at least partially horizontally outwardly of the first and second cut lines and between the vertical disposition of the first and second cut lines, in combination with the limitations of the base claim.
Regarding claim 26, as best understood, the closest prior art does not disclose or render obvious the method, wherein the channel is between about 1/4 inch and 1/2 inch, in the dimension between the patches of adhesive, in combination with the limitations of the base claim.
Regarding claim 27, as best understood, the closest prior art does not disclose or render obvious the method, wherein the channel is about 3/8 inch, in the dimension between the patches of adhesive, in combination with the limitations of the base claim.
Regarding claim 28, as best understood, the closest prior art does not disclose or render obvious the method, defining two adhesive patches located within the valve area, in combination with the remainder limitations of the claim.
Claims 29-33 are allowable because they require all the limitations of allowable base claim 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2019/077536, US4206870, US2006/0076058, US2006/0030472, US2017/0283136, US2017/0307091 and US2006/0006176 discloses a one-way valve for flexible packaging having two laminated layers adhered via an adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753